                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

RODNEY L. DONELSON,                        )
                                           )
              Petitioner,                  )
                                           )
       v.                                  )       Case No. 4:16-cv-00637-AGF
                                           )
TROY STEELE,                               )
                                           )
              Respondent.                  )

                             MEMORANDUM AND ORDER

       This matter is before the Court on Respondent’s motion (ECF No. 19) to alter or

amend the judgment entered in this case on September 30, 2019, denying the petition for a

writ of habeas corpus but issuing a Certificate of Appealability (“COA”) with respect to a

single claim: whether trial counsel was constitutionally ineffective for withdrawing her

motion to sever the murder charges in this case (Ground 1 of the petition). Respondent

asserts that the Court should alter or amend the judgment in order to quash the COA. The

Court has carefully considered the arguments that Respondent raised in its response to the

petition and in its current motion. The Court continues to believe that the COA issued is

warranted under 28 U.S.C. § 2253(c).

       Accordingly,

       IT IS HEREBY ORDERED that Respondent’s motion to alter or amend the

judgment is DENIED. ECF No. 19.


                                                  _______________________________
                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE
Dated this 9th day of December, 2019.
